Citation Nr: 1728499	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  08-28 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a right leg length discrepancy, to include as secondary to a service-connected left hip disability.

3.  Entitlement to service connection for a back disability, to include as secondary to service-connected bilateral hip disabilities.

4.  Entitlement to an initial compensable rating for a left knee disability.

5.  Entitlement to service connection for bilateral carpal tunnel syndrome.

6.  Entitlement to service connection for bilateral wrist arthritis.

7.  Entitlement to service connection for bilateral elbow arthritis.

8.  Entitlement to service connection for rheumatic fever and scarlet fever.

9.  Entitlement to an initial compensable rating for residuals of a deviated septum.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to April 1980, and from November 1994 to May 2001. 

These matters are on appeal from a rating decision in September 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and from rating decisions in April 2010 and May 2012 by the RO in Houston, Texas.  Jurisdiction over the appeal is currently with the RO in Pittsburgh, Pennsylvania.

In February 2016, the Board granted the claim for entitlement to service connection for residuals of a deviated septum and remanded the claims for entitlement to an initial compensable rating for a left knee disability and entitlement to service connection for a back disorder, bilateral carpal tunnel syndrome, bilateral wrist arthritis, bilateral elbow arthritis, bilateral hearing loss, tinnitus, and rheumatic and scarlet fever, for further development.

The Board remanded the claims for entitlement to service connection for hypertension, pes planus, an acquired psychiatric disorder, and a respiratory disorder, for the issuance of a Statement of the Case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, prior to the RO's issuance of the SOC, in an April 2016 statement the Veteran withdrew these claims.

Pursuant to the Board's remand, an August 2016 Decision Review Officer (DRO) decision granted entitlement to service connection for tinnitus and right ear hearing loss, effective from May 7, 2001, and right hip osteoarthritis, effective from December 30, 2004.  The Veteran did not disagree with the decision or the effective dates assigned.  Therefore, these issues are no longer before the Board.

With regard to the Veteran's claim for service connection for residuals of a deviated septum, an April 2016 DRO decision effectuated the Board's February 2016 grant of service connection and assigned a noncompensable (zero) percent rating, effective from December 31, 2008.  However, in an April 2016 notice of disagreement, the Veteran disagreed with the noncompensable rating assigned.  Unfortunately, a SOC has not been issued addressing this matter and as such, this matter is addressed in the remand below.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that the issues of whether the appropriate date was assigned for the apportionment to the Veteran's spouse, entitlement to an earlier effective date for "C." as a dependent spouse, and whether an increased rate of apportionment is warranted for the Veteran's spouse, have been properly appealed, but have not been certified for appellate review.  The record shows that the issues are awaiting the scheduling of a requested Board hearing.  Consequently, the Board will not accept jurisdiction over those issues at this time.  They will be the subject of a subsequent Board decision, if otherwise in order.

The issues of entitlement to service connection for a back disorder and entitlement to an initial compensable rating for residuals of a deviated septum are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an April 2, 2016 statement, which was received prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal on the issues of entitlement to an initial compensable rating for a left knee disability and entitlement to service connection for bilateral carpal tunnel syndrome, bilateral wrist arthritis, bilateral elbow arthritis, and rheumatic fever and scarlet fever.

2.  Giving him the benefit of the doubt, the Veteran has a right leg length discrepancy that is etiologically related to his service-connected left hip disability.

3.  The preponderance of the evidence weighs against a finding that the Veteran has left ear hearing loss for VA purposes at this time.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues of entitlement to an initial compensable rating for a left knee disability and entitlement to service connection for bilateral carpal tunnel syndrome, bilateral wrist arthritis, bilateral elbow arthritis, and rheumatic fever and scarlet fever, by the Veteran, have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection a right leg length discrepancy, are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2016).

3.  Criteria for entitlement to service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

With regard to the claim for service connection for a right leg length discrepancy, as the Board grant of service connection for this claim constitutes a complete grant of the benefits sought on appeal, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue.

With regard to the claim for service connection for left ear hearing loss, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims files consists of the available service treatment records, VA and private treatment records, and records from the Social Security Administration.

The Veteran was afforded a relevant VA examination in June 2016.  The Board finds that the examination report and opinion shows the examiner considered the evidence of record and the reported history of the Veteran, conducted thorough VA examinations, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinion offered.  Hence, the Board finds that the VA examination and medical opinion obtained in this case is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and that there has been substantial compliance with its remand (with regard to the claim for service connection for a low back disability).  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

I. Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Here, in an April 2016 written statement, the Veteran, withdrew the claims of entitlement to an initial compensable rating for a left knee disability and entitlement to service connection for bilateral carpal tunnel syndrome, bilateral wrist arthritis, bilateral elbow arthritis, and rheumatic fever and scarlet fever.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these claims, the Board does not have jurisdiction to review them, and they are dismissed.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In addition, certain diseases, such as sensorineural hearing loss, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

Right leg length discrepancy

The Veteran contends that he has a right leg length discrepancy related to his service-connected left hip disability.

In this regard, on June 2016 VA hip and thigh conditions Disability Benefits Questionnaire (DBQ) examination, the Veteran complained that after his left hip surgery his legs were two different lengths and experienced right hip pain.  Within a month after the surgery, he was fitted for heel lifts due to a leg length discrepancy.  Pertinent physical findings included a 2.5 cm leg length discrepancy that resulted in the left leg being longer than the right leg.  Heel lifts were present in shoes.

In a July 2016 opinion, the examiner indicated that the Veteran's altered leg length was due to his surgery, but was compensated by prosthetic heel lifts. 

Therefore, resolving all doubt in favor to the Veteran, the Board finds that the criteria for service connection for a right leg length discrepancy secondary to a left hip disability, are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.

Further discussion of the evidence is simply not warranted.  Since service connection for right leg length discrepancy is being granted on a secondary basis, there is no need to consider the theory of direct service connection.  The nature and extent of this disability caused by service is not currently before the Board.

Left ear hearing loss

The Veteran contends that he has left ear hearing loss due to acoustic trauma during service.

Hearing impairment is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), (held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  In this case, however, there is no evidence of a bilateral hearing loss disability for VA purposes during the period under appellate review.

While clearly the Veteran was exposed to loud noise during service, as evidenced by the fact that he has been granted service connection for right ear hearing loss due to acoustic trauma, the Board has reviewed the evidence of record and finds that the Veteran has not demonstrated that he has left ear hearing loss for VA purposes. 

In this regard, on June 2016 VA hearing loss and tinnitus DBQ examination, pure tone thresholds for the left ear, in decibels, at 500, 1000, 2000, 3000, and 4000 Hz as follows: 20, 15, 20, 20, and 20 decibels.  The CNC word list speech recognition score revealed 96% in the left ear.  This evidence does not support hearing loss for VA purposes under 38 C.F.R. § 3.385.  The examiner diagnosed sensorineural hearing loss (in the frequency range of 6000 Hz or higher frequencies).  The examiner opined that the Veteran's non-disabling left ear hearing loss was related to noise exposure during service.  

While the examiner related the Veteran's non-disabling left ear hearing loss to his service, the audiometric thresholds are not commensurate with a "hearing loss" disability for VA purposes under38 C.F.R. § 3.385.  The audiological findings indicate hearing loss at 6000 Hz or higher frequencies.  However, the auditory thresholds for the frequencies 5000, 1000, 2000, 3000, and 4000 Hz were no greater than 25 Hz.  None of the auditory thresholds of the frequencies 500, 1000, 2000, 3000, or 4000 Hz were 26 decibels or greater.  This weighs heavily against his claim.

The Board acknowledges that on July 2006 private audiological examination, pure tone thresholds for the left ear, in decibels, at 500, 1000, 2000, 30000, and 4000 Hz were as follows: 50, 50, 45, 40, and 45 decibels.  However, the examination report is insufficient to establish left ear hearing loss for VA purposes because the Maryland CNC test was not used in accordance with 38 C.F.R. § 3.385.  This also weighs heavily against his claim.

The Board has also considered a January 2007 statement from the Veteran's sister, a certified speech-language pathologist, who opined that he had a moderate hearing loss in both ears with greater severity in the left ear.  She also acknowledged that there was no speech discrimination test done, but that if it were done "it would show a problem in speech discrimination."  The Board does not disagree with the fact that the Veteran has left ear hearing loss.  However, and unfortunately, this statement does not support a finding of left ear hearing loss for VA purposes under 38 C.F.R. § 3.385

As set forth above, one of the elements necessary for service connection is medical evidence of a current disability.  The Board has considered statements from the Veteran and his family submitted through various written correspondence with respect to his reduced hearing acuity.  The Board acknowledges that the Veteran is certainly competent to report that he experiences difficulty hearing.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board has taken the contention that the Veteran has a currently diagnosed left ear hearing loss disability, that is related to his service, seriously.  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that the Veteran has a left ear hearing loss disability for VA purposes.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the existence of a current left ear hearing loss disability, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Moreover, as previously stated, although the record shows that the Veteran's sister is a certified speech-language pathologist, nothing in the record demonstrates that she received any special training or acquired any medical expertise in diagnosing left ear hearing loss for VA purposes or expertise in conducting a Maryland CNC audiological test.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).

The evidence during the period on appeal fails to establish that he currently has left ear hearing loss for VA compensation purposes.  The presence of a current disability is paramount. 

It is important for the Veteran to understand the fact that the Board acknowledges that he currently experiences some left ear hearing loss.  Although he may have experienced decreased hearing acuity during and after his service due to acoustic trauma, the audiological findings of record do not necessarily support a finding that the Veteran has left ear hearing loss for VA purposes at this time.  The Veteran's left ear hearing, while perhaps not as good as it once was, is still within a range of normal.  As there is no evidence that the Veteran currently has a left ear hearing loss disability for VA purposes, entitlement to service connection for left ear hearing loss must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).


ORDER

The issues of entitlement to an initial compensable rating for a left knee disability and entitlement to service connection for bilateral carpal tunnel syndrome, bilateral wrist arthritis, bilateral elbow arthritis, and rheumatic fever and scarlet fever, are dismissed.

Service connection for a right leg length discrepancy, secondary to a service-connected left hip disability, is granted, subject to controlling regulations governing the payment of monetary awards.

Service connection for left ear hearing loss, is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for a back disorder so that he is afforded every possible consideration.

The Veteran contends that he has a back disorder that is either related to his service or to his service-connected bilateral hip disability.

Review of the STRs indicated that on February 1980 examination the Veteran complained of lumbar spine pain after moving heavy item.  Muscle strain was diagnosed. 

Private treatment records dated in May and June 1992 indicated diagnoses of thoracolumbar strain and lumbar strain.
On June 2016 VA back DBQ examination, after a thorough examination of the Veteran and a review of the claims file, the examiner diagnosed lumbosacral strain, resolved and opined that no current back diagnosis or disorder was found in the record.  However, VA treatment records include a complaint of chronic low back pain since February 2014 and a diagnosis of lumbago since March 2014.  In October 2014, cervicothoracic joint dysfunction was diagnosed. 

Accordingly, it remains unclear whether the Veteran has a currently diagnosed back disability that is related to his service or to his service-connected disabilities.  Thus, an additional examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the Veteran's claim for service connection for residuals of a deviated septum, as stated in the Introduction, in an April 2016 DRO decision, the RO effectuated the Board's February 2016 grant of service connection and assigned a noncompensable (zero) percent rating, effective from December 31, 2008.  The Veteran expressed disagreement with the noncompensable rating assigned.  The RO has not issued a SOC which addressed this issue.

In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issue of entitlement to an initial compensable rating for residuals of a deviated septum, must be remanded for additional action.

While on Remand any additional VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a statement of the case addressing the issue of entitlement to an initial compensable rating for residuals of a deviated septum.  The Veteran should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board, and the RO should also ensure that all VCAA notice and assistance requirements are satisfied.

2.  Obtain all outstanding VA medical records related to the Veteran's back disability, including those from the Butler VAMC, dated from August 2016 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent).

3.  After the foregoing has been completed, schedule the Veteran for a VA examination which addresses the nature and etiology of any current back disability.  The claims file must be provided to the examiner for review.  All indicated tests and studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

 a) Is it at least as likely as not (50 percent or more probability) that any back disability diagnosed during the course of the appeal, to include lumbago, lumbosacral strain, and cervicothoracic joint dysfunction, had its onset in or is etiologically-related to the Veteran's active duty service?

b) If the answer to part (a) above is "no," is it at least as likely as not (50 percent probability or more) that any back disability diagnosed during the course of the appeal, is (a) proximately due to or the result of the Veteran's service-connected bilateral hip and left knee disabilities, or (b) aggravated or permanently worsened by his service-connected bilateral hip and left knee disabilities.  If it is determined that the back disability is related to his service-connected bilateral hip and left knee disabilities, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.
If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for service connection for a back disability must be readjudicated.
If the claim remains remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


